               Case: 17-14856       Doc: 34     Filed: 11/26/18      Page: 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

IN RE:                                              )
                                                    )
JERRY AND TERESA WRIGHT                             )          CASE NO. 17-14856 JDL
                                                    )          CHAPTER 13
                      DEBTOR                        )

OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE DATED OCTOBER
 10, 2018 (AS ATTACHMENT TO PROOF OF CLAIM NO. 18), BRIEF IN SUPPORT,
           NOTICE OF RIGHT TO OBJECT, AND NOTICE OF HEARING

       COME NOW Debtors and object to the Notice of Mortgage Payment Change filed in this

matter October 10, 2018, by Creditor Secretary of Veterans Affairs. In support, Debtors state as

follows:

   1. Debtors filed the instant case November 30, 2017. At the time, Debtors were in arrears on

       mortgage payments and proposed to cure their default through their Chapter 13 plan.

   2. On or about April 4, 2018, Creditor filed a claim in this case (Claim No. 18-1) in which it

       alleged the total arrearage on Debtor’s account to be $39,439.49. Of that amount,

       $9,112.03 was attributed to “Escrow deficiency for funds advanced.”

   3. On October 10, 2018, Creditor filed a Notice of Mortgage Payment Change as an

       attachment to Claim No. 18, in which it claimed that Debtors’ monthly mortgage

       payment had increased from $797.12 to $1,621.65. The increase in payment was due to

       an increase in the escrow payment, from $64.08 to $888.61.

   4. It appears the alleged “escrow shortage” is attributable to Creditor’s attempt to recover

       pre-petition escrow shortages that are already included in Creditor’s arrearage claim.

       Payment of the increased escrow payment in addition to the arrearage claim would result

       in creditor being paid twice for the escrow shortage.

                                                1
               Case: 17-14856       Doc: 34      Filed: 11/26/18     Page: 2 of 4




   5. As a result, Creditor’s Notice of Mortgage Payment Change should be stricken. Any

       future Notice of Mortgage Payment Change filed by creditor should include escrow only

       based on Debtor’s post-petiton escrow obligations.



       WHEREFORE, PREMISES CONSIDERED, Debtors respectfully request that this Court

order that the Notice of Mortgage Payment Change filed by Creditor Secretary of Veterans

Affairs on October 10, 2018, be stricken. Debtors further request any other relief to which they

may be entitled at equity or law.



Respectfully submitted:

S/ MIKE ROSE
Mike Rose, OBA No. 15523
MICHAEL J ROSE PC
4101 Perimeter Center Drive
Suite 120
Oklahoma City, OK 73112
(405) 605-3757 telephone
(405) 605-3758 facsimile
mrose@coxinet.net
ATTORNEY FOR DEBTOR(S)




                                                2
                Case: 17-14856        Doc: 34     Filed: 11/26/18      Page: 3 of 4




                        NOTICE OF OPPORTUNITY FOR HEARING

Your rights may be affected. You should read this document carefully and consult your
attorney about your rights and the effect of this document. If you do not want to the Court to
grant the relief requested, or you wish to have your views considered, you must file a written
response or objection to the requested relief with the Clerk of the United States Bankruptcy Court
for the Western District of Oklahoma, 215 Dean A. McGee Ave., Oklahoma City, OK 73102, no
later than 14 days from the date of filing of this request for relief. You should also serve a file-
stamped copy of your response or objection to the undersigned movant/movant’s attorney [and
others who are required to be served] and file a certificate of service with the Court. If no response
or objection is timely filed, the Court may grant the requested relief without a hearing or further
notice.
The 14 day period includes the three (3) days allowed for mailing provided for in Bankruptcy
Rule 9006(f)



                                     NOTICE OF HEARING

       A hearing on Debtors' Objection to Notice of Mortgage Payment Change shall be held on
January 15, 2018, at 8:30 a.m. The location shall be the courtroom of the Honorable Janice D.
Loyd, 2nd Floor Courtroom, 215 Dean A. McGee Ave., Oklahoma City, Oklahoma 73102.




                                                  3
              Case: 17-14856      Doc: 34     Filed: 11/26/18    Page: 4 of 4




                              CERTIFICATE OF SERVICE

       Undersigned certifies that on 11-26-18, the foregoing document was served, via United
States Mail, 1st class postage pre-paid, certified and return receipt requested, and properly
addressed to the following:

       Adam Thursby
       Law Offices of Michelle Ghidotti
       1920 Old Tustin Ave.
       Santa Ana, CA 92705

       Matthew Hudspeth
       Baer & Timberlake PC
       4200 Perimeter Center Dr, Ste 100
       Oklahoma City, OK 73102

       BSI Financial Services
       1425 Greenway Dr., Suite 400
       Irving, TX 75038

                                                  s/ MIKE ROSE
                                                  Mike Rose




                                             4
